Exhibit 10.4
 
GENERAL SECURITY AGREEMENT


Dated as of June [     ], 2007
 
TO:
Name: CIT FINANCIAL LTD.
Address: 207 Queen’s Quay West, Toronto, Ontario M5J 1A7
Attention: Legal Department
Facsimile: 416-507-5223

 
RECITALS:
 
A. INTERNATIONAL CONDUITS LTD. (the “Debtor”) is, or may become, indebted or
liable to CIT FINANCIAL LTD. (the “Creditor”) pursuant to the terms of a credit
agreement dated as of the date hereof (as amended, supplemented, restated or
replaced from time to time, the “Credit Agreement”).
 
B. To secure the payment and performance of the Obligations, the Debtor has
agreed to grant to the Creditor the Security Interests in respect of the
Collateral in accordance with the terms of this Agreement.
 
For good and valuable consideration, the receipt and adequacy of which are
acknowledged by the Debtor, the Debtor agrees with and in favour of the Creditor
as follows:
 
1. Definitions. In this Agreement capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.
The rules of construction specified in Section 1.2 of the Credit Agreement shall
also apply to this Agreement. Unless otherwise defined herein or in the Credit
Agreement, all terms that are defined in the PPSA shall have the same meanings
herein as given to them in the PPSA. As used in this Agreement, the following
terms have the following meanings:
 
“Accessions”, “Account”, “Chattel Paper”, “Certificated Security”, “Consumer
Goods”, “Document of Title”, “Equipment”, “Futures Account”, “Futures Contract”,
“Futures Intermediary”, “Goods”, “Instrument”, “Intangible”, “Inventory”,
“Investment Property”, “Money”, “Proceeds”, “Securities Account”, “Securities
Intermediary”, “Security”, “Security Certificate”, “Security Entitlement”, and
“Uncertificated Security” have the meanings given to them in the PPSA.
 
“Agreement” means this agreement, including the schedules and recitals to this
agreement, as it or they may be amended, supplemented, restated or replaced from
time to time, and the expressions “hereof”, “herein”, “hereto”, “hereunder”,
“hereby” and similar expressions refer to this Agreement and not to any
particular section or other portion of this Agreement.
 
“Books and Records” means all books, records, files, papers, disks, documents
and other repositories of data recording in any form or medium, evidencing or
relating to the Personal Property of the Debtor which are at any time owned by
the Debtor or to which the Debtor (or any Person on the Debtor’s behalf) has
access.
 
“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in the Province of Ontario.
 
“Collateral” means all of the present and after-acquired:
 

 
(i)
undertaking;

 

 
(ii)
Personal Property (including, without limitation, all Books and Records, Permits
and any Personal Property that may be described in any schedule to this
Agreement or any schedules, documents or listings that the Debtor may from time
to time provide to the Creditor in connection with this Agreement), except for
any Securities held by the Debtor in any of its Subsidiaries; and

 

 
(iii)
real property (including any real property that may be described in any schedule
to this Agreement or any schedules, documents or listings that the Debtor may
from time to time provide to the Creditor in connection with this Agreement and
including all Fixtures (together with accessions thereto and replacement parts
therefor), improvements, buildings and other structures placed, installed or
erected from time to time on any such real property), of the Debtor, including
all such property in which the Debtor now or in the future has any right, title
or interest whatsoever, whether owned, leased, licensed, possessed or otherwise
held by the Debtor, and all Proceeds thereof (including, without limitation, all
insurance and claims for insurance effected or held for the benefit of the
Debtor in respect thereof), wherever located.

 

--------------------------------------------------------------------------------


 
“Contracts” means all contracts, licences and agreements to which the Debtor is
at any time a party or pursuant to which the Debtor has at any time acquired
rights, and includes (i) all rights of the Debtor to receive money due and to
become due to it in connection with a contract, licence or agreement, (ii) all
rights of the Debtor to damages arising out of, or for breach or default in
respect of, a contract, licence or agreement, and (iii) all rights of the Debtor
to perform and exercise all remedies in connection with a contract, licence or
agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by a
Debtor: (a) all copyright rights in any work subject to the copyright laws of
Canada or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in Canada or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the Canadian Intellectual Property Office or any similar office or agency in
any other country or any political subdivision thereof, including those listed
on Schedule A hereto.
 
“Credit Agreement” has the meaning set out in the recitals hereto.
 
“Creditor” has the meaning set out in the recitals hereto.
 
“Debtor” has the meaning set out in the recitals hereto.
 
“Fixtures” means, with respect to the Debtor, all “fixtures” (as defined in the
PPSA), including, without limitation, all trade fixtures, facilities and
equipment, however affixed or attached to real property or buildings or other
structures on real property, now owned or hereafter acquired by the Debtor.


“Governmental Authority” means the Government of Canada, any other nation or any
political subdivision thereof, whether provincial, state, territorial or local,
and any agency, authority, instrumentality, regulatory body, court, central
bank, fiscal or monetary authority or other authority regulating financial
institutions, and any other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the Bank Committee on Banking Regulation and Supervisory
Practices of the Bank of International Settlements.
 
“Industrial Design” means a design for a finished article which has been
registered under the Industrial Design Act (Canada).
 
“Intellectual Property Rights” means all industrial and intellectual and similar
property rights of the Debtor of every kind and nature or in which the Debtor
has any right, title or interest, including Copyrights, Patents, unpatented
inventions, Trade marks, Industrial Designs, confidential or proprietary
technical and business information, integrated circuit topographies, know-how,
show-how and trade secrets, all Contracts related to any such industrial and
intellectual property rights, software and databases and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.
 
“Issuer” has the meaning given to that term in the STA.
 
“Lien” means, (a) with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothec (whether movable or immovable), hypothecation, encumbrance,
charge, security interest, royalty interest, adverse claim, defect to title or
right of set off in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease, title retention
agreement or consignment agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to any asset, (c) any
purchase option, call or similar right of a third party with respect to such
asset, (d) any netting arrangement, defeasance arrangement or reciprocal fee
arrangement, and (e) any other arrangement having the effect of providing
security.
 
“Obligations” means all present and future indebtedness, liabilities and
obligations of any and every kind, nature and description (whether direct or
indirect, joint or several, absolute or contingent, matured or unmatured) of the
Debtor to the Creditor under, in connection with or with respect to the Loan
Documents, and any unpaid balance thereof.
 
“Organizational Documents” means, with respect to any Person, such Person’s
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement or trust agreement, as applicable, and any and all other
similar agreements, documents and instruments relative to such Person.
 
-2-

--------------------------------------------------------------------------------


 
“Patents” means all of the following now owned or hereafter acquired by the
Debtor: (a) all letters patent of Canada or any other country, including
registrations recordings and pending application in Canadian Intellectual
Property Office or any similar offices in any other country, including those
listed on Schedule A hereto, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extension thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
 
“Permits” means all permits, licences, waivers, exemptions, consents,
certificates, authorizations, approvals, franchises, rights-of-way, easements
and entitlements that the Debtor has, requires or is required to have, to own,
possess or operate any of its property or to operate and carry on any part of
its business.
 
“Permitted Liens” means the Security Interests and all other Liens permitted in
writing by the Creditor in the Credit Agreement.
 
“Person” includes any natural person, corporation, company, limited liability
company, unlimited liability company, trust, joint venture, association,
incorporated organization, partnership, Governmental Authority or other entity.
 
“Personal Property” means personal property and includes Accounts, Chattel
Paper, Contracts Documents of Title, Equipment, Goods, Instruments, Intangibles,
Intellectual Property Rights, Inventory, Investment Property, Money, and
Securities.
 
“Pledged Certificated Securities” means any and all Collateral that is a
Certificated Security.
 
“Pledged Futures Contracts” means any and all Collateral that is a Futures
Contract.
 
“Pledged Futures Accounts” means any and all Collateral that is a Futures
Account.
 
“Pledged Futures Intermediary” means, at any time, any Person which is at such
time is a Futures Intermediary at which a Pledged Futures Account is maintained.
 
“Pledged Futures Intermediary’s Jurisdiction” means, with respect to any Pledged
Futures Intermediary, its jurisdiction as determined under section 7.1(4) of the
PPSA.
 
“Pledged Issuer” means, at any time, any Person which is at such time an Issuer
with respect to any Pledged Securities or Pledged Security Entitlements.
 
“Pledged Issuer’s Jurisdiction” means, with respect to any Pledged Issuer, its
jurisdiction as determined under section 44 of the STA.
 
“Pledged Security Certificates” means any and all Security Certificates
representing the Pledged Certificated Securities.
 
“Pledged Securities” means any and all Collateral that is a Security.
 
“Pledged Securities Accounts” means any and all Collateral that is a Securities
Account.
 
“Pledged Securities Intermediary” means, at any time, any Person which is at
such time is a Securities Intermediary at which a Pledged Securities Account is
maintained.
 
“Pledged Securities Intermediary’s Jurisdiction” means, with respect to any
Securities Intermediary, its jurisdiction as determined under section 45(2) of
the STA.
 
“Pledged Security Entitlements” means any and all Collateral that is a Security
Entitlement.
 
“Pledged Uncertificated Securities” means any and all Collateral that is an
Uncertificated Security.
 
“PPSA” means the Personal Property Security Act as in effect from time to time
in the Province of Ontario including all regulations from time to time made
under such legislation; provided that, if validity, perfection or the effect of
perfection or non-perfection or the priority of the Security Interest granted
hereunder in any Collateral or the rights and remedies of the Creditor are
governed by the PPSA or other similar legislation as in effect in a jurisdiction
other than Ontario, then "PPSA" shall mean the Personal Property Security Act or
other similar legislation, including all regulations from time to time made
under such legislation, as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such validity,
perfection, effect of perfection or non-perfection, to priority or to such
rights and remedies.
 
“Prime Rate” means the rate announced by the Creditor from time to time as its
prime rate for Canadian Dollar commercial loans made in Canada.
 
“Proceeds” means all “proceeds” (as defined in the PPSA), including without
limitation (i) any and all proceeds of any insurance, indemnity, warranty or
guarantee payable to the Creditor or to the Debtor from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable to the Debtor from time to time in
connection with the requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any person acting under colour of governmental authority), (iii) any and all
profits, rentals or receipts, in whatever form, arising from the collection,
sale, lease, exchange, assignment, licensing or other disposition of, or
realization upon, any Collateral and (iv) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.
 
-3-

--------------------------------------------------------------------------------


 
“Receiver” means a receiver, a manager or a receiver and manager.
 
“Release Date” means the date on which all the Obligations have been
indefeasibly paid and discharged in full and the Creditor has no further
obligations to the Debtor under the Loan Documents pursuant to which further
Obligations might arise.
 
“Security Interests” means the Liens created by the Debtor in favour of the
Creditor under this Agreement.
 
“STA” means the Securities Transfer Act of the Province of Ontario, as such
legislation may be amended, renamed or replaced from time to time, and includes
all regulations from time to time made under such legislation.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent.
 
“Trademarks” means all of the following now owned or hereafter acquired by the
debtor: (a) all trademarks, service marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, trade dress,
logos, other source or business identifiers, designs and general intangibles of
like nature, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the Canadian Intellectual Property Office or any similar offices in any other
country or any political subdivision thereof, and all extensions or renewals
thereof, including those listed on Schedule A hereto, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interest that uniquely reflect or embody such goodwill.
“ULC” means an Issuer that is an unlimited company or unlimited liability
company.
 
“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), and any future laws governing ULCs.
 
“ULC Shares” means shares or other equity interests in the capital stock of a
ULC.
 
2. Grant of Security Interests. As general and continuing collateral security
for the prompt and complete payment and performance when due of all of the
Obligations, the Debtor pledges, hypothecates, mortgages, charges, transfers and
assigns (by way of security) to the Creditor, and grants to the Creditor a
security interest in, the Collateral.
 
3. Limitations on Grant of Security Interests. If the grant of any Security
Interest in respect of any Contract, Intellectual Property Right or Permit under
Section 2 would result in the termination or breach of such Contract,
Intellectual Property Right or Permit, then such Contract, Intellectual Property
Right or Permit will not be subject to any Security Interest under Section 2 but
will be held in trust by the Debtor for the benefit of the Creditor and, on the
exercise by the Creditor of any of its rights or remedies under this Agreement
following an Event of Default will be assigned by the Debtor as directed by the
Creditor, provided that the Security Interests shall attach to such Contract,
Intellectual Property Right or Permit, or applicable portion thereof,
immediately at such time as the condition causing such termination or breach is
remedied. In addition, the Security Interests do not attach to Consumer Goods or
extend to the last day of the term of any lease or agreement for lease of real
property. Such last day will be held by the Debtor in trust for the Creditor
and, on the exercise by the Creditor of any of its rights or remedies under this
Agreement following an Event of Default, will be assigned by the Debtor as
directed by the Creditor. For greater certainty, no Intellectual Property Right
shall be transferred to the Creditor by sole virtue of the grant of the Security
Interests contained in Section 2.
 
4. Attachment; No Obligation to Advance. The Debtor confirms that value has been
given by the Creditor to the Debtor, that the Debtor has rights in the
Collateral existing at the date of this Agreement and that the Debtor and the
Creditor have not agreed to postpone the time for attachment of any of the
Security Interests to any of the Collateral. The Security Interests will have
effect and be deemed to be effective whether or not the Obligations or any part
thereof are owing or in existence before or after or upon the date of this
Agreement. Neither the execution and delivery of this Agreement nor the
provision of any financial accommodation by the Creditor shall oblige the
Creditor to make any financial accommodation or further financial accommodation
available to the Debtor or any other Person.
 
-4-

--------------------------------------------------------------------------------


 
5. Representations and Warranties. The Debtor represents and warrants to the
Creditor that, as of the date of this Agreement:
 

 
(i)
Debtor Information. All of the information set out in Schedule A is accurate and
complete.

 

 
(ii)
Title; No Other Security Interests. Except for Permitted Liens, the Debtor owns
(or, with respect to any leased or licensed property forming part of the
Collateral, holds a valid leasehold or licensed interest in) the Collateral free
and clear of any Liens. The Debtor is the record and beneficial owner of all
Collateral that is Investment Property. No security agreement, financing
statement or other notice with respect to any or all of the Collateral is on
file or on record in any public office, except for filings with respect to
Permitted Liens.

 

 
(iii)
Amount of Accounts. The amount represented by the Debtor to the Creditor from
time to time as owing by each account debtor or by all account debtors in
respect of the Accounts will at such time be the correct amount so owing by such
account debtor or debtors and, unless disclosed in writing by the Debtor to the
Creditor at that time, will be owed free of any dispute, set-off or
counterclaim. Except as disclosed in writing by the Debtor to the Creditor,
neither the Debtor nor (to the best of the Debtor’s knowledge) any other party
to any Account or Contract is in default or is likely to become in default in
the performance or observance of any of the terms of such Account or Contract
where such default is or could reasonably be expected to be materially adverse
to the Debtor or the Creditor.

 

 
(iv)
Consent to Transfer. For the purposes of complying with any transfer
restrictions contained in the Organizational Documents of any Pledged Issuer,
the Debtor hereby irrevocably consents to any transfer of the Pledged Securities
of such Pledged Issuer.

 

 
(v)
Intellectual Property Rights. All Intellectual Property Rights, the nature of
the Debtors right, title or interest therein, and all registrations and
applications for registrations pertaining thereto, are described in Schedule A
to this Agreement. Each Intellectual Property Right is valid, subsisting,
unexpired, enforceable, and has not been abandoned. In the case of copyright
works, the Debtor has obtained full and irrevocable waivers of all moral rights
or similar rights pertaining to such works. Except as set out in Schedule A to
this Agreement, none of the Intellectual Property Rights have been licensed or
franchised by the Debtor to any Person or, to the best of the Debtor’s
knowledge, infringed or otherwise misused by any Person. Except as set out in
Schedule A to this Agreement, the exercise of any Intellectual Property Right,
or any licensee or franchisee thereof, has not infringed or otherwise misused
any intellectual property right of any other Person, and the Debtor has not
received and is not aware of any claim of such infringement or other misuse.

 

 
(vi)
Due Authorization. The Pledged Securities have been duly authorized and validly
issued and are fully paid and non-assessable.

 

 
(vii)
Warrants, Options, etc. There are no outstanding warrants, options or other
rights to purchase, or other agreements outstanding with respect to, or property
that is now or hereafter convertible into, or that requires the issuance or sale
of, any Pledged Securities.

 

 
(viii)
No Required Disposition. There is no existing agreement, option, right or
privilege capable of becoming an agreement or option pursuant to which the
Debtor would be required to sell or otherwise dispose of any Pledged Securities
or under which any Pledged Issuer thereof has any obligation to issue any
Securities of such Pledged Issuer to any Person.

 
6. Survival of Representations and Warranties. All representations and
warranties made by the Debtor in this Agreement (a) are material, (b) will be
considered to have been relied on by the Creditor, and (c) will survive the
execution and delivery of this Agreement or any investigation made at any time
by or on behalf of the Creditor and any disposition or payment of the
Obligations until the Release Date.
 
-5-

--------------------------------------------------------------------------------


 
7. Covenants. The Debtor covenants and agrees with the Creditor that:
 

 
(i)
Further Documentation. The Debtor will from time to time, at the expense of the
Debtor, promptly and duly authorize, execute and deliver such further
instruments and documents, and take such further action, as the Creditor may
request for the purpose of obtaining or preserving the full benefits of, and the
rights and powers granted by, this Agreement (including the filing of any
financing statements or financing change statements under any applicable
legislation with respect to the Security Interests). The Debtor acknowledges
that this Agreement has been prepared based on the existing laws in the Province
referred to in the “Governing Law” section of this Agreement and that a change
in such laws, or the laws of other jurisdictions, may require the execution and
delivery of different forms of security documentation. Accordingly, the Debtor
agrees that the Creditor will have the right to require that this Agreement be
amended, supplemented, restated or replaced, and that the Debtor will
immediately on request by the Creditor authorize, execute and deliver any such
amendment, supplement, restatement or replacement (i) to reflect any changes in
such laws, whether arising as a result of statutory amendments, court decisions
or otherwise, (ii) to facilitate the creation and registration of appropriate
security in all appropriate jurisdictions, or (iii) if the Debtor merges or
amalgamates with any other Person or enters into any corporate reorganization,
in each case in order to confer on the Creditor Liens similar to, and having the
same effect as, the Security Interests.

 

 
(ii)
Maintenance of Records. The Debtor will keep and maintain accurate and complete
records of the Collateral, including a record of all payments received and all
credits granted with respect to the Accounts and Contracts. At the written
request of the Creditor, the Debtor will mark any Collateral specified by the
Creditor to evidence the existence of the Security Interests.

 

 
(iii)
Right of Inspection. The Creditor may, at all times during normal business
hours, without charge, examine and make copies of all Books and Records, and may
discuss the affairs, finances and accounts of the Debtor with its officers and
accountants. The Creditor may also, without charge, enter the premises of the
Debtor where any of the Collateral is located for the purpose of inspecting the
Collateral, observing its use or otherwise protecting its interests in the
Collateral. The Debtor, at its expense, will provide the Creditor with such
clerical and other assistance as may be reasonably requested by the Creditor to
exercise any of its rights under this paragraph.

 

 
(iv)
Limitations on Other Liens. The Debtor will not create, incur or permit to
exist, and will defend the Collateral against, and will take such other action
as is necessary to remove, any and all Liens in and other claims affecting the
Collateral, other than the Permitted Liens, and the Debtor will defend the
right, title and interest of the Creditor in and to the Collateral against the
claims and demands of all Persons.

 

 
(v)
Limitations on Dispositions of Collateral. The Debtor will not, without the
Creditor’s prior written consent, sell, lease or otherwise dispose of any of the
Collateral, except that Inventory may be sold, leased or otherwise disposed of
and, subject to the terms of this Agreement, Accounts may be collected, in the
ordinary course of the Debtor’s business. Following an Event of Default, all
Proceeds of the Collateral (including all amounts received in respect of
Accounts) received by or on behalf of the Debtor, whether or not arising in the
ordinary course of the Debtor’s business, will be received by the Debtor as
trustee for the Creditor and will be immediately paid to the Creditor.

 

 
(vi)
Limitations on Modifications, Waivers, Extensions. Other than as permitted by
paragraph (g) below, the Debtor will not (i) amend, modify, terminate or waive
any provision of any Permit, Contract or any document giving rise to an Account
in any manner which is or could reasonably be expected to be materially adverse
to the Debtor or the Creditor, or (ii) fail to exercise promptly and diligently
its rights under each Contract and each document giving rise to an Account if
such failure is or could reasonably be expected to be materially adverse to the
Debtor or the Creditor.

 
-6-

--------------------------------------------------------------------------------


 

 
(vii)
Maintenance of Collateral. The Debtor will maintain all tangible Collateral in
good operating condition, ordinary wear and tear excepted, and the Debtor will
provide all maintenance, service and repairs necessary for such purpose. The
Debtor shall maintain in good standing all registrations and applications with
respect to the Intellectual Property Rights except to the extent that any
failure to do so could not reasonably be expected to be materially adverse to
the Debtor or the Creditor.

 

 
(viii)
Further Identification of Collateral. The Debtor will promptly furnish to the
Creditor such statements and schedules further identifying and describing the
Collateral, and such other reports in connection with the Collateral, as the
Creditor may from time to time reasonably request, including an updated list of
any motor vehicles or other “serial number” goods owned by the Debtor and
classified as Equipment, including vehicle identification numbers.

 

 
(ix)
Merger or Consolidation. The Debtor will not permit any Pledged Issuer to merge
or consolidate unless all of the outstanding capital stock of the surviving or
resulting corporation is, upon such merger or consolidation, pledged hereunder
and no cash, securities or other property is distributed in respect of the
outstanding shares of any other constituent corporation.

 

 
(x)
Agreements re Intellectual Property Rights. Promptly upon request from time to
time by the Creditor, the Debtor will authorize, execute and deliver any and all
agreements, instruments, documents and papers that the Creditor may request to
evidence the Security Interests in any Intellectual Property Rights and, where
applicable, the goodwill of the business of the Debtor connected with the use
of, and symbolized by, any such Intellectual Property Rights.

 

 
(xi)
Instruments; Documents of Title; Chattel Paper. Promptly upon request from time
to time by the Creditor, the Debtor will deliver to the Creditor, endorsed
and/or accompanied by such instruments of assignment and transfer in such form
and substance as the Creditor may reasonably request, any and all Instruments,
Documents of Title and Chattel Paper included in or relating to the Collateral
as the Creditor may specify in its request.

 

 
(xii)
Pledged Certificated Securities. The Debtor will deliver to the Creditor any and
all Pledged Security Certificates and other materials as may be required from
time to time to provide the Creditor with control over all Pledged Certificated
Securities in the manner provided under section 23 of the STA. At the request of
the Creditor, the Debtor will cause all Pledged Security Certificates to be
registered in the name of the Creditor or its nominee.

 

 
(xiii)
Pledged Uncertificated Securities. The Debtor will deliver to the Creditor any
and all such documents, agreements and other materials as may be required from
time to time to provide the Creditor with control over all Pledged
Uncertificated Securities in the manner provided under section 24 of the STA.

 

 
(xiv)
Pledged Security Entitlements. The Debtor will deliver to the Creditor any and
all such documents, agreements and other materials as may be required from time
to time to provide the Creditor with control over all Pledged Security
Entitlements in the manner provided under section 25 or 26 of the STA.

 

 
(xv)
Pledged Futures Contracts. The Debtor will deliver to the Creditor any and all
such documents, agreements and other materials as may be required from time to
time to provide the Creditor with control over all Pledged Futures Contracts in
the manner provided under subsection 1(2) of the PPSA.

 

 
(xvi)
Partnerships, Limited Liability Companies. The Debtor will ensure that the terms
of any interest in a partnership or limited liability company that is Collateral
will expressly provide that such interest is a “security” for the purposes of
the STA.

 
-7-

--------------------------------------------------------------------------------


 

 
(xvii)
Transfer Restrictions. If the constating documents of any Pledged Issuer
restrict the transfer of the Securities of such Pledged Issuer, then the Debtor
will deliver to the Creditor a certified copy of a resolution of the directors,
shareholders, unitholders or partners of such Pledged Issuer, as applicable,
consenting to the transfer(s) contemplated by this Agreement, including any
prospective transfer of the Collateral by the Creditor upon a realization on the
Security Interests.

 

 
(xviii)
Notices. The Debtor will advise the Creditor promptly, in reasonable detail, of:

 

 
(A)
any change to a Pledged Securities Intermediary’s Jurisdiction, Pledged Issuer’s
Jurisdiction, or Pledged Future Intermediary’s Jurisdiction;

 

 
(B)
any change in the location of the jurisdiction of incorporation or amalgamation,
chief executive office, or domicile of the Debtor;

 

 
(C)
any change in the name of the Debtor;

 

 
(D)
any merger or amalgamation of the Debtor with any other Person;

 

 
(E)
any additional jurisdiction in which the Debtor carries on business or has
tangible Personal Property;

 

 
(F)
any additional jurisdiction in which material account debtors of the Debtor are
located;

 

 
(G)
any acquisition of any right, title or interest in real property by the Debtor;

 

 
(H)
the creation or acquisition of any Subsidiary of the Debtor;

 

 
(I)
any Lien (other than Permitted Liens) on, or claim asserted against, any of the
Collateral; or

 

 
(J)
the occurrence of any event, claim or occurrence that could reasonably be
expected to have a material adverse effect on the value of the Collateral or on
the Security Interests.

 
The Debtor will not effect or permit any of the changes referred to in clauses
(ii) through (viii) above unless all filings have been made and all other
actions taken that are required in order for the Creditor to continue at all
times following such change to have a valid and perfected first priority
Security Interest in respect of all of the Collateral.
 
8. Voting Rights. Unless an Event of Default has occurred and is continuing, the
Debtor will be entitled to exercise all voting power from time to time
exercisable in respect of the Pledged Securities and Pledged Security
Entitlements and give consents, waivers and ratifications in respect thereof;
provided, however, that no vote will be cast or consent, waiver or ratification
given or action taken which would be, or would have a reasonably likelihood of
being, prejudicial to the interests of the Creditor or which would have the
effect of reducing the value of the Collateral as security for the Obligations
or imposing any restriction on the transferability of any of the Collateral.
Unless an Event of Default has occurred and is continuing the Creditor shall,
from time to time at the request and expense of the Debtor, execute or cause to
be executed, in respect of all Pledged Securities that are registered in the
name of the Creditor or its nominee, valid proxies appointing the Debtor as its
(or its nominee’s) proxy to attend, vote and act for and on behalf of the
Creditor or such nominee, as the case may be, at any and all meetings of the
applicable Pledged Issuer’s shareholders or debt holders, all Pledged Securities
that are registered in the name of the Creditor or such nominee, as the case may
be, and to execute and deliver, consent to or approve or disapprove of or
withhold consent to any resolutions in writing of shareholders or debt holders
of the applicable Pledged Issuer for and on behalf of the Creditor or such
nominee, as the case may be. Immediately upon the occurrence and during the
continuance of any Event of Default, all such rights of the Debtor to vote and
give consents, waivers and ratifications will cease and the Creditor or its
nominee will be entitled to exercise all such voting rights and to give all such
consents, waivers and ratifications.
 
-8-

--------------------------------------------------------------------------------


 
9. Dividends; Interest. Unless an Event of Default has occurred and is
continuing, the Debtor will be entitled to receive any and all cash dividends,
interest, principal payments and other forms of cash distribution on the Pledged
Securities or Pledge Security Entitlements which it is otherwise entitled to
receive, but any and all stock and/or liquidating dividends, distributions of
property, returns of capital or other distributions made on or in respect of the
Pledged Securities or Pledged Security Entitlements, whether resulting from a
subdivision, combination or reclassification of the outstanding capital stock of
any Pledged Issuer or received in exchange for the Pledged Securities, Pledged
Security Entitlements or any part thereof or as a result of any amalgamation,
merger, consolidation, acquisition or other exchange of property to which any
Pledged Issuer may be a party or otherwise, and any and all cash and other
property received in exchange for any Pledged Securities or Pledged Security
Entitlements will be and become part of the Collateral subject to the Security
Interest and, if received by the Debtor, will forthwith be delivered to the
Creditor or its nominee (accompanied, if appropriate, by proper instruments of
assignment and/or stock powers of attorney executed by the Debtor in accordance
with the Creditor’s instructions) to be held subject to the terms of this
Agreement; and if any of the Pledged Security Certificates have been registered
in the name of the Creditor or its nominee, the Creditor will execute and
deliver (or cause to be executed and delivered) to the Debtor all such dividend
orders and other instruments as the Debtor may request for the purpose of
enabling the Debtor to receive the dividends or other payments which the Debtor
is authorized to receive and retain pursuant to this Section. If an Event of
Default has occurred and is continuing, all rights of the Debtor pursuant to
this Section will cease and the Creditor will have the sole and exclusive right
and authority to receive and retain the cash dividends, interest, principal
payments and other forms of cash distribution which the Debtor would otherwise
be authorized to retain pursuant to this Section. Any money and other property
paid over to or received by the Creditor pursuant to the provisions of this
Section will be retained by the Creditor as additional Collateral hereunder and
be applied in accordance with the provisions of this Agreement.
 
10. Rights on Event of Default. If an Event of Default has occurred and is
continuing, then and in every such case all of the Obligations shall, at the
option of the Creditor, become immediately due and payable and the Security
Interests shall become enforceable and the Creditor, in addition to any rights
now or hereafter existing under applicable law may, personally or by agent, at
such time or times as the Creditor in its discretion may determine, do any one
or more of the following:
 

 
(i)
Rights under PPSA, etc. Exercise all of the rights and remedies granted to
secured parties under the PPSA and any other applicable statute, or otherwise
available to the Creditor by contract, at law or in equity.

 

 
(ii)
Demand Possession. Demand possession of any or all of the Collateral, in which
event the Debtor will, at the expense of the Debtor, immediately cause the
Collateral designated by the Creditor to be assembled and made available and/or
delivered to the Creditor at any place designated by the Creditor.

 

 
(iii)
Take Possession. Enter on any premises where any Collateral is located and take
possession of, disable or remove such Collateral.

 

 
(iv)
Deal with Collateral. Hold, store and keep idle, or operate, lease or otherwise
use or permit the use of, any or all of the Collateral for such time and on such
terms as the Creditor may determine, and demand, collect and retain all earnings
and other sums due or to become due from any Person in respect of any of the
Collateral.

 

 
(v)
Carry on Business. Carry on, or concur in the carrying on of, any or all of the
business or undertaking of the Debtor and enter on, occupy and use (without
charge by the Debtor) any of the premises, buildings, plant and undertaking of,
or occupied or used by, the Debtor.

 

 
(vi)
Enforce Collateral. Seize, collect, receive, enforce or otherwise deal with any
Collateral in such manner, on such terms and conditions and at such times as the
Creditor deems advisable.

 

 
(vii)
Dispose of Collateral. Realize on any or all of the Collateral and sell, lease,
assign, give options to purchase, or otherwise dispose of and deliver any or all
of the Collateral (or contract to do any of the above), in one or more parcels
at any public or private sale, at any exchange, broker’s board or office of the
Creditor or elsewhere, with or without advertising or other formality, except as
required by applicable law, on such terms and conditions as the Creditor may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery.

 
-9-

--------------------------------------------------------------------------------


 

 
(viii)
Court-Approved Disposition of Collateral. Obtain from any court of competent
jurisdiction an order for the sale or foreclosure of any or all of the
Collateral.

 

 
(ix)
Purchase by Creditor. At any public sale, and to the extent permitted by law on
any private sale, bid for and purchase any or all of the Collateral offered for
sale and, upon compliance with the terms of such sale, hold, retain, sell or
otherwise dispose of such Collateral without any further accountability to the
Debtor or any other Person with respect to such holding, retention, sale or
other disposition, except as required by law. In any such sale to the Creditor,
the Creditor may, for the purpose of making payment for all or any part of the
Collateral so purchased, use any claim for any or all of the Obligations then
due and payable to it as a credit against the purchase price.

 

 
(x)
Collect Accounts. Notify the account debtors under any Accounts of the Debtor of
the assignment of such Accounts to the Creditor and direct such account debtors
to make payment of all amounts due or to become due to the Debtor in respect of
such Accounts directly to the Creditor and, upon such notification and at the
expense of the Debtor, enforce collection of any such Accounts, and adjust,
settle or compromise the amount or payment of such Accounts, in such manner and
to such extent as the Creditor deems appropriate in the circumstances.

 

 
(xi)
Transfer of Collateral. Transfer any Collateral that is Investment Property into
the name of the Creditor or its nominee.

 

 
(xii)
Voting. Vote any or all of the Pledged Securities (whether or not transferred to
the Creditor or its nominee) and Pledged Security Entitlements and give or
withhold all consents, waivers and ratifications in respect thereof and
otherwise act with respect thereto as though it were the outright owner thereof.

 

 
(xiii)
Exercise Other Rights. Exercise any and all rights, privileges, entitlements and
options pertaining to any Collateral that is Investment Property as if the
Creditor were the absolute owner of such Investment Property.

 

 
(xiv)
Dealing with Contracts and Permits. Deal with any and all Contracts and Permits
to the same extent as the Debtor might (including the enforcement, realization,
sale, assignment , transfer, and requirement for continued performance), all on
such terms and conditions and at such time or times as may seem advisable to the
Creditor.

 

 
(xv)
Payment of Obligations. Pay any liability secured by any Lien against any
Collateral. The Debtor will immediately on demand reimburse the Creditor for all
such payments and, until paid, any such reimbursement obligation shall form part
of the Obligations and shall be secured by the Security Interests.

 

 
(xvi)
Borrow and Grant Security Interests. Borrow money for the maintenance,
preservation or protection of any Collateral or for carrying on any of the
business or undertaking of the Debtor and grant Liens on any Collateral (in
priority to the Security Interests or otherwise) as security for the money so
borrowed. The Debtor will immediately on demand reimburse the Creditor for all
such borrowings and, until paid, any such reimbursement obligations shall form
part of the Obligations and shall be secured by the Security Interests.

 

 
(xvii)
Appoint Receiver. Appoint by instrument in writing one or more Receivers of the
Debtor or any or all of the Collateral with such rights, powers and authority
(including any or all of the rights, powers and authority of the Creditor under
this Agreement) as may be provided for in the instrument of appointment or any
supplemental instrument, and remove and replace any such Receiver from time to
time. To the extent permitted by applicable law, any Receiver appointed by the
Creditor will (for purposes relating to responsibility for the Receiver’s acts
or omissions) be considered to be the agent of the Debtor and not of the
Creditor.

 
 
-10-

--------------------------------------------------------------------------------



 
(xviii)
Court-Appointed Receiver. Obtain from any court of competent jurisdiction an
order for the appointment of a Receiver of the Debtor or of any or all of the
Collateral.

 

 
(xix)
Consultants. Require the Debtor to engage a consultant of the Creditor’s choice,
or engage a consultant on its own behalf, such consultant to receive the full
cooperation and support of the Debtor and its agents and employees, including
unrestricted access to the premises of the Debtor and the Books and Records; all
reasonable fees and expenses of such consultant shall be for the account of the
Debtor and the Debtor hereby authorizes any such consultant to report directly
to the Creditor and to disclose to the Creditor any and all information obtained
in the course of such consultant’s employment.

 
The Creditor may exercise any or all of the foregoing rights and remedies
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except as required by applicable law) to or
on the Debtor or any other Person, and the Debtor hereby waives each such
demand, presentment, protest, advertisement and notice to the extent permitted
by applicable law. None of the above rights or remedies will be exclusive of or
dependent on or merge in any other right or remedy, and one or more of such
rights and remedies may be exercised independently or in combination from time
to time. The Debtor acknowledges and agrees that any action taken by the
Creditor hereunder following the occurrence and during the continuance of an
Event of Default shall not be rendered invalid or ineffective as a result of the
curing of the Event of Default on which such action was based.
 
11. Realization Standards. To the extent that applicable law imposes duties on
the Creditor to exercise remedies in a commercially reasonable manner and
without prejudice to the ability of the Creditor to dispose of the Collateral in
any such manner, the Debtor acknowledges and agrees that it is not commercially
unreasonable for the Creditor (a) to incur expenses reasonably deemed
significant by the Creditor to prepare the Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (b) to fail to obtain third party
consents for access to the Collateral to be disposed of, (c) to fail to exercise
collection remedies against account debtors or other Persons obligated on the
Collateral or to remove Liens against the Collateral, (d) to exercise collection
remedies against account debtors and other Persons obligated on the Collateral
directly or through the use of collection agencies and other collection
specialists, (e) to dispose of Collateral by way of public auction, public
tender or private contract, with or without advertising and without any other
formality, (f) to contact other Persons, whether or not in the same business of
the Debtor, for expressions of interest in acquiring all or any portion of the
Collateral, (g) to hire one or more professional auctioneers to assist in the
disposition of the Collateral, whether or not the Collateral is of a specialized
nature or an upset or reserve bid or price is established, (h) to dispose of the
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (k) to purchase insurance or
credit enhancements to insure the Creditor against risks of loss, collection or
disposition of the Collateral or to provide to the Creditor a guaranteed return
from the collection or disposition of the Collateral, (l) to the extent deemed
appropriate by the Creditor, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Creditor in the
collection or disposition of any of the Collateral, (m) to dispose of Collateral
in whole or in part, and (n) to dispose of Collateral to a customer of the
Creditor, and (o) to establish an upset or reserve bid price in respect of
Collateral.
 
12. Grant of Licence. For the purpose of enabling the Creditor to exercise its
rights and remedies under this Agreement when the Creditor is entitled to
exercise such rights and remedies, and for no other purpose, the Debtor grants
to the Creditor an irrevocable, non-exclusive licence (exercisable without
payment of royalty or other compensation to the Debtor) to use, assign or
sublicense any or all of the Intellectual Property Rights, including in such
licence reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout of the same. For any trademarks, service marks and other business
indicia, such licence includes an obligation on the part of the Creditor to
maintain the standards of quality maintained by the Debtor or, in the case of
trademarks, service marks or other business indicia licensed to the Debtor, the
standards of quality imposed upon the Debtor by the relevant licence. For
copyright works, such licence shall include the benefit of any waivers of moral
rights and similar rights.
 
-11-

--------------------------------------------------------------------------------


 
13. Securities Laws. The Creditor is authorized, in connection with any offer or
sale of any Pledged Securities or Pledged Security Entitlements, to comply with
any limitation or restriction as it may be advised by counsel is necessary to
comply with applicable law, including compliance with procedures that may
restrict the number of prospective bidders and purchasers, requiring that
prospective bidders and purchasers have certain qualifications, and restricting
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account or investment and not with a view to
the distribution or resale of such Securities. The Debtor further agrees that
compliance with any such limitation or restriction will not result in a sale
being considered or deemed not to have been made in a commercially reasonable
manner, and the Creditor will not be liable or accountable to the Debtor for any
discount allowed by reason of the fact that such Pledged Securities or Pledged
Security Entitlements are sold in compliance with any such limitation or
restriction. If the Creditor chooses to exercise its right to sell any or all
Pledged Securities or Pledged Security Entitlements, upon written request, the
Debtor will cause each applicable Pledged Issuer to furnish to the Creditor all
such information as the Creditor may request in order to determine the number of
shares and other instruments included in the Collateral which may be sold by the
Creditor in exempt transactions under any laws governing securities, and the
rules and regulations of any applicable securities regulatory thereunder, as the
same are from time to time in effect.
 
14. ULC Shares. The Debtor acknowledges that certain of the Collateral may now
or in the future consist of ULC Shares, and that it is the intention of Creditor
and the Debtor that the Creditor should not under any circumstances prior to
realization be held to be a “member” or a “shareholder”, as applicable, of a ULC
for the purposes of any ULC Laws. Therefore, notwithstanding any provisions to
the contrary contained in this Agreement, the Credit Agreement or any other Loan
Document, where the Debtor is the registered and beneficial owner of ULC Shares
which are Collateral, the Debtor will remain the sole registered and beneficial
owner of such ULC Shares until such time as such ULC Shares are effectively
transferred into the name of the Creditor or any other Person on the books and
records of the applicable ULC. Accordingly, the Debtor shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of such ULC Shares (except for any dividend or distribution
comprised of Pledged Security Certificates, which shall be delivered to the
Creditor to hold hereunder) and shall have the right to vote such ULC Shares and
to control the direction, management and policies of the applicable ULC to the
same extent as the Debtor would if such ULC Shares were not pledged to the
Creditor pursuant hereto. Nothing in this Agreement, the Credit Agreement or any
other Loan Document is intended to, and nothing in this Agreement, the Credit
Agreement or any other Loan Document shall, constitute the Creditor or any
Person other than the Debtor, a member or shareholder of a ULC for the purposes
of any ULC Laws (whether listed or unlisted, registered or beneficial), until
such time as notice is given to the Debtor and further steps are taken pursuant
hereto or thereto so as to register the Creditor or such other Person, as
specified in such notice, as the holder of the ULC Shares. To the extent any
provision hereof would have the effect of constituting the Creditor as a member
or a shareholder, as applicable, of any ULC prior to such time, such provision
shall be severed herefrom and shall be ineffective with respect to ULC Shares
which are Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Collateral which is not ULC Shares. Except upon the exercise of
rights of the Creditor to sell, transfer or otherwise dispose of ULC Shares  in
accordance with this Agreement, the Debtor shall not cause or permit, or enable
a Pledged Issuer that is a ULC to cause or permit, the Creditor to: (a) be
registered as a shareholder or member of such Pledged Issuer; (b) have any
notation entered in their favour in the share register of such Pledged Issuer;
(c) be held out as shareholders or members of such Pledged Issuer; (d) receive,
directly or indirectly, any dividends, property or other distributions from such
Pledged Issuer by reason of the Creditor holding the Security Interests over the
ULC Shares; or (e) act as a shareholder of such Pledged Issuer, or exercise any
rights of a shareholder including the right to attend a meeting of shareholders
of such Pledged Issuer or to vote its ULC  Shares.
 
15. Application of Proceeds. All Proceeds of Collateral received by the Creditor
or a Receiver may be applied to discharge or satisfy any expenses (including the
Receiver’s remuneration and other expenses of enforcing the Creditor’s rights
under this Agreement), Liens on the Collateral in favour of Persons other than
the Creditor, borrowings, taxes and other outgoings affecting the Collateral or
which are considered advisable by the Creditor or the Receiver to protect,
preserve, repair, process, maintain or enhance the Collateral or prepare it for
sale, lease or other disposition, or to keep in good standing any Liens on the
Collateral ranking in priority to any of the Security Interests, or to sell,
lease or otherwise dispose of the Collateral. The balance of such Proceeds may,
at the sole discretion of the Creditor, be held as collateral security for the
Obligations or be applied to such of the Obligations (whether or not the same
are due and payable) in such manner and at such times as the Creditor considers
appropriate and thereafter will be accounted for as required by law.
 
-12-

--------------------------------------------------------------------------------


 
16. Continuing Liability of Debtor. The Debtor will remain liable for any
Obligations that are outstanding following realization of all or any part of the
Collateral and the application of the Proceeds thereof.
 
17. Creditor’s Appointment as Attorney-in-Fact. Upon the occurrence and during
the continuance of an Event of Default, the Debtor constitutes and appoints the
Creditor and any officer or agent of the Creditor, with full power of
substitution, as the Debtor’s true and lawful attorney-in-fact with full power
and authority in the place of the Debtor and in the name of the Debtor or in its
own name, from time to time in the Creditor’s discretion to take any and all
appropriate action and to execute any and all documents and instruments as, in
the opinion of such attorney acting reasonably, may be necessary or desirable to
accomplish the purposes of this Agreement. Without limiting the effect of this
Section, the Debtor grants the Creditor an irrevocable proxy to vote the Pledged
Securities and Pledged Security Entitlements and to exercise all other rights,
powers, privileges and remedies to which a holder thereof would be entitled
(including giving or withholding written consents of shareholders, calling
special meetings of shareholders and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Securities or Pledged Security Entitlements on the
books and records of a Pledged Issuer or Pledged Securities Intermediary, as
applicable, upon the occurrence of an Event of Default. These powers are coupled
with an interest and are irrevocable until the Release Date. Nothing in this
Section affects the right of the Creditor as secured party or any other Person
on the Creditor’s behalf, to sign and file or deliver (as applicable) all such
financing statements, financing change statements, notices, verification
agreements and other documents relating to the Collateral and this Agreement as
the Creditor or such other Person considers appropriate. The Debtor hereby
ratifies and confirms, and agrees to ratify and confirm, whatever lawful acts
the Creditor or any of the Creditor’s sub-agents, nominees or attorneys do or
purport to do in exercise of the power of attorney granted to the Creditor
pursuant to this Section.
 
18. Performance by Creditor of Debtor’s Obligations. If the Debtor fails to
perform or comply with any of the obligations of the Debtor under this
Agreement, the Creditor may, but need not, perform or otherwise cause the
performance or compliance of such obligation, provided that such performance or
compliance will not constitute a waiver, remedy or satisfaction of such failure.
The expenses of the Creditor incurred in connection with any such performance or
compliance will be payable by the Debtor to the Creditor immediately on demand,
and until paid, any such expenses will form part of the Obligations and will be
secured by the Security Interests.
 
19. Interest. If any amount payable by the Debtor to the Creditor under this
Agreement is not paid when due, the Debtor will pay to the Creditor, immediately
on demand, interest on such amount from the date due until paid, at the rate of
interest applicable at such time pursuant to the Credit Agreement. All amounts
payable by the Debtor to the Creditor under this Agreement, and all interest on
all such amounts, compounded monthly on the last Business Day of each month,
will form part of the Obligations and will be secured by the Security Interests.
 
20. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and will be severed from
the balance of this Agreement, all without affecting the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
21. Rights of Creditor; Limitations on Creditor’s Obligations.
 

 
(i)
Limitations on Creditor’s Liability. The Creditor will not be liable to the
Debtor or any other Person for any failure or delay in exercising any of the
rights of the Debtor under this Agreement (including any failure to take
possession of, collect, sell, lease or otherwise dispose of any Collateral, or
to preserve rights against prior parties). Neither the Creditor, a Receiver nor
any agent of the Creditor (including, in Alberta or British Columbia, any
sheriff) is required to take, or will have any liability for any failure to take
or delay in taking, any steps necessary or advisable to preserve rights against
other Persons under any Collateral in its possession. Neither the Creditor, any
Receiver nor any agent of the Creditor will be liable for any, and the Debtor
will bear the full risk of all, loss or damage to any and all of the Collateral
(including any Collateral in the possession of the Creditor, any Receiver or any
agent of the Creditor) caused for any reason other than the gross negligence or
wilful misconduct of the Creditor, such Receiver or such agent of the Creditor.

 
-13-

--------------------------------------------------------------------------------


 

 
(ii)
Debtor Remains Liable under Accounts and Contracts. Notwithstanding any
provision of this Agreement, the Debtor will remain liable under each of the
documents giving rise to the Accounts of the Debtor and under each of the
Contracts to observe and perform all the conditions and obligations to be
observed and performed by the Debtor thereunder, all in accordance with the
terms of each such document and Contract. The Creditor will have no obligation
or liability under any Account of the Debtor (or any document giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Creditor of any payment relating to such Account or Contract
pursuant hereto, and in particular (but without limitation), the Creditor will
not be obligated in any manner to perform any of the obligations of the Debtor
under or pursuant to any Account (or any document giving rise thereto) or under
or pursuant to any Contract to make any payment, to make any inquiry as to the
nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party under any Account (or any document giving rise
thereto) or under any Contract, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time.

 

 
(iii)
Collections on Accounts and Contracts. The Creditor hereby authorizes the Debtor
to collect its Accounts and payments under the Contracts in the normal course of
the business of the Debtor and for the purpose of carrying on the same. If
required by the Creditor at any time, any payments of Accounts or under
Contracts, when collected by the Debtor, will be forthwith (and, in any event,
within two Business Days) deposited by the Debtor in the exact form received,
duly endorsed by the Debtor to the Creditor if required, in a special collateral
account maintained by the Creditor, and until so deposited, will be held by the
Debtor in trust for the Creditor, segregated from the other funds of the Debtor.
All such amounts while held by the Creditor (or by the Debtor in trust for the
Creditor) and all income in respect thereof will continue to be collateral
security for the Obligations and will not constitute payment thereof until
applied as hereinafter provided. If an Event of Default has occurred and is
continuing, the Creditor may apply all or any part of the amounts on deposit in
such special collateral account on account of the Obligations in such order as
the Creditor may elect.  At the Creditor’s request, the Debtor will deliver to
the Creditor any documents evidencing and relating to the agreements and
transactions which gave rise to its Accounts and the Contracts, including all
original orders, invoices and shipping receipts.

 

 
(iv)
Analysis of Accounts. At any time and from time to time, the Creditor will have
the right to analyze and verify the Accounts of the Debtor in any manner and
through any medium that it reasonably considers advisable, and the Debtor will
furnish all such assistance and information as the Creditor may require in
connection therewith. If an Event of Default has occurred and is continuing, the
Creditor may in its own name or in the name of others (including the Debtor)
communicate with account debtors on the Accounts of the Debtor and parties to
the Contracts to verify with them to its satisfaction the existence, status,
amount and terms of any Account or any Contract. At any time and from time to
time, upon the Creditor’s reasonable request and at the expense of the Debtor,
the Debtor will furnish to the Creditor reports showing reconciliations, aging
and test verifications of, and trial balances for, its Accounts.

 

 
(v)
Use of Agents. The Creditor may perform any of its rights or duties under this
Agreement by or through agents and is entitled to retain counsel and to act in
reliance on the advice of such counsel concerning all matters pertaining to its
rights and duties under this Agreement.

 
22. Dealings by Creditor. The Creditor will not be obliged to exhaust its
recourse against the Debtor or any other Person or against any other security it
may hold in respect of the Obligations before realizing upon or otherwise
dealing with the Collateral in such manner as the Creditor may consider
desirable. The Creditor may grant extensions of time and other indulgences, take
and give up security, accept compositions, grant releases and discharges and
otherwise deal with the Debtor and any other Person, and with any or all of the
Collateral, and with other security and sureties, as the Creditor may see fit,
all without prejudice to the Obligations or to the rights and remedies of the
Creditor under this Agreement. The powers conferred on the Creditor under this
Agreement are solely to protect the interests of the Creditor in the Collateral
and will not impose any duty upon the Creditor to exercise any such powers.
 
-14-

--------------------------------------------------------------------------------


 
23. Communication. Any notice or other communication required or permitted to be
given under this Agreement will be in writing and will be effectively given if
(i) delivered personally, (ii) sent by prepaid courier service or mail, or (iii)
sent prepaid by facsimile transmission or other similar means of electronic
communication, in each case to the address or facsimile number of the Debtor or
Creditor set out in this Agreement. Any communication so given will be deemed to
have been given and to have been received on the day of delivery if so
delivered, or on the day of facsimile transmission or sending by other means of
recorded electronic communication provided that such day is a Business Day and
the communication is so delivered or sent prior to 4:30 p.m. (local time at the
place of receipt). Otherwise, such communication will be deemed to have been
given and to have been received on the following Business Day. Any communication
sent by mail will be deemed to have been given and to have been received on the
fifth Business Day following mailing, provided that no disruption of postal
service is in effect. The Debtor and the Creditor may from time to time change
their respective addresses or facsimile numbers for notice by giving notice to
the other in accordance with the provisions of this Section.
 
24. Release of Information. The Debtor authorizes the Creditor to provide a copy
of this Agreement and such other information as may be requested of the Creditor
to the extent necessary to enforce the Creditor’s rights, remedies and
entitlements under this Agreement.
 
25. Release of Debtor. Neither the taking of any judgment nor the exercise of
any power of seizure or sale shall extinguish the liability of the Debtor to pay
the Obligations, nor shall the same operate as a merger of any covenant
contained in this Agreement or of any other liability, nor shall the acceptance
of any payment or other security constitute or create any novation. Upon the
written request of the Debtor given at any time on or after the Release Date,
the Creditor shall release the Debtor and the Collateral from the Security
Interests and such release shall serve to terminate any licence granted in this
Agreement. Upon such release, and at the request and expense of the Debtor, the
Creditor shall execute and deliver to the Debtor such releases and discharges as
the Debtor may reasonably request.
 
26. Additional Security. This Agreement is in addition to, and not in
substitution of, any and all other security previously or concurrently delivered
by the Debtor or any other Person to the Creditor, all of which other security
shall remain in full force and effect.
 
27. Alteration or Waiver. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Creditor. The Creditor will not, by any act or delay,
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Creditor, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder will preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. A waiver by the Creditor of any right or
remedy hereunder on any one occasion will not be construed as a bar to any right
or remedy which the Creditor would otherwise have on any future occasion.
Neither the taking of any judgement nor the exercise of any power of seizure or
sale will extinguish the liability of the Debtor to pay the Obligations, nor
will the same operate as a merger of any covenant contained in this Agreement or
of any other liability, nor will the acceptance of any payment or other security
constitute or create any novation.
 
28. Amalgamation. If the Debtor is a corporation, the Debtor acknowledges that
if it amalgamates with any other corporation or corporations, then (i) the
Collateral and the Security Interests will extend to and include all the
property and assets of the amalgamated corporation and to any property or assets
of the amalgamated corporation thereafter owned or acquired, (ii) the term
“Debtor”, where used in this Agreement, will extend to and include the
amalgamated corporation, and (iii) the term “Obligations”, where used in this
Agreement, will extend to and include the Obligations of the amalgamated
corporation.
 
29. Governing Law; Attornment. This Agreement will be governed by and construed
in accordance with the laws of the Province of Ontario. Without prejudice to the
ability of the Creditor to enforce this Agreement in any other proper
jurisdiction, the Debtor irrevocably submits and attorns to the non-exclusive
jurisdiction of the courts of such province. To the extent permitted by
applicable law, the Debtor irrevocably waives any objection (including any claim
of inconvenient forum) that it may now or hereafter have to the venue of any
legal proceeding arising out of or relating to this Agreement in the courts of
such province.
 
-15-

--------------------------------------------------------------------------------


 
30. Interpretation. Unless otherwise expressly provided in this Agreement, if
any matter in this Agreement is subject to the consent or approval of the
Creditor or is to be acceptable to the Creditor, such consent, approval or
determination of acceptability will be in the sole discretion of the Creditor.
If any provision in this Agreement refers to any action taken or to be taken by
the Debtor, or which the Debtor is prohibited from taking, such provision will
be interpreted to include any and all means, direct or indirect, of taking, or
not taking, such action. The division of this Agreement into sections and
paragraphs, and the insertion of headings, is for convenience of reference only
and will not affect the construction or interpretation of this Agreement. Unless
the context otherwise requires, words importing the singular include the plural
and vice versa, and words importing gender include all genders. When used in
this Agreement, the word “including” (or “includes”) means including (or
includes) without limitation. Any reference in this Agreement to a “Section”
means the relevant Section of this Agreement. If more than one Debtor executes
this Agreement, their obligations under this Agreement are joint and several. A
reference in this agreement to another agreement refers to that other agreement
as it may be amended, modified, supplemented, restated or replaced from time to
time. A reference in this agreement to a statute refers to that statute as it
may be amended and to any restated or successor legislation of comparable
effect.
 
31. Successors and Assigns. This Agreement will enure to the benefit of, and be
binding on, the Debtor and its successors and permitted assigns, and will enure
to the benefit of, and be binding on, the Creditor and its successors and
assigns. The Debtor may not assign this Agreement, or any of its rights or
obligations under this Agreement. If the Debtor or the Creditor is an
individual, then the term “Debtor” or “Creditor”, as applicable, will also
include his or her heirs, administrators and executors.
 
32. Acknowledgment of Receipt/Waiver. The Debtor acknowledges receipt of an
executed copy of this Agreement and, to the extent permitted by applicable law,
waives the right to receive a copy of any financing statement or financing
change statement registered in connection with this Agreement or any
verification statement issued in respect of any such financing statement or
financing change statement.
 
33. Electronic Signature. Delivery of an executed signature page to this
Agreement by the Debtor by facsimile or other electronic form of transmission
shall be as effective as delivery by the Debtor of a manually executed copy of
this Agreement by the Debtor.
 
[signatures on the next following page]
 
-16-

--------------------------------------------------------------------------------



Dated: as of the date first set out above
 

 
INTERNATIONAL CONDUITS LTD.
 
Address:
209 Brunel Road
 
By:
   
Mississauga, Ontario
 
Name:
 
L4Z 1X3
 
Title:
       
Attention:
Steven G. Kempf, President
   
Facsimile:
905-501-9904
   



-17-

--------------------------------------------------------------------------------



SCHEDULE A
DEBTOR INFORMATION
 
Full legal name:
 
Jurisdiction of incorporation or organization:
 
Address of chief executive office:
 
Addresses of all places where business is carried on or tangible Personal
Property is kept:
 
Jurisdictions in which all material account debtors are located:
 
Addresses of all owned real property:
 
Addresses of all leased real property:
 
Subsidiaries of the Debtor:
 
Instruments, Documents of Title and Chattel Paper of the Debtor:
 
Pledged Certificated Securities:
 
Pledged Issuer
 
Securities Owned
 
% of issued and outstanding Securities of Pledged Issuer
 
Security Certificate Numbers
Security Certificate Location
                     

 
Pledged Securities Accounts:
 
Pledged Securities Intermediary
 
Securities Account Number
 
Pledged Securities Intermediary’s Jurisdiction
 
Pledged Security Entitlements
                           

 
Pledged Uncertificated Securities:
 
Pledged Issuer
 
Pledged Issuer’s Jurisdiction
 
Securities Owned
 
% of issued and outstanding Securities of Pledged Issuer
                           

 
Pledged Futures Accounts:
 
Pledged Futures Intermediary
 
Futures Account Number
 
Pledged Futures Intermediary’s Jurisdiction
 
Pledged Futures Contracts
                           

 
-18-

--------------------------------------------------------------------------------


 
    Registered trademarks and applications for trademark registrations:
 
Country
 
Trade-mark
 
Application No.
 
Application Date
 
Registration No.
 
Registration Date
 
Licenced to or by Debtor
                       
(Y/N)
                         

 
    Patents and patent applications:
 
Country
 
Title
 
Patent No.
 
Application Date
 
Date of Grant
 
Licenced to or by Debtor
                   
(Y/N)37
                     

 
    Copyright registrations and applications for copyright registrations:
 
Country
 
Work
 
Application No.
 
Application Date
 
Registration No.
 
Licenced to or by Debtor
                   
(Y/N) 37
                     

 
    Industrial designs/registered designs and applications for registered
designs:
 
Country
 
Design
 
Application No.
 
Application Date
 
Registration No.
 
Issue Date
 
Licenced to or by Debtor
                       
(Y/N) 
                         



-19-

--------------------------------------------------------------------------------

